Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 1 of 32   PageID 7
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 2 of 32   PageID 8
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 3 of 32   PageID 9
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 4 of 32   PageID 10
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 5 of 32   PageID 11
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 6 of 32   PageID 12
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 7 of 32   PageID 13
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 8 of 32   PageID 14
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 9 of 32   PageID 15
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 10 of 32   PageID 16
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 11 of 32   PageID 17
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 12 of 32   PageID 18
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 13 of 32   PageID 19
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 14 of 32   PageID 20
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 15 of 32   PageID 21
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 16 of 32   PageID 22
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 17 of 32   PageID 23
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 18 of 32   PageID 24
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 19 of 32   PageID 25
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 20 of 32   PageID 26
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 21 of 32   PageID 27
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 22 of 32   PageID 28
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 23 of 32   PageID 29
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 24 of 32   PageID 30
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 25 of 32   PageID 31
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 26 of 32   PageID 32
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 27 of 32   PageID 33
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 28 of 32   PageID 34
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 29 of 32   PageID 35
Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 30 of 32   PageID 36
 Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 31 of 32                   PageID 37




                   IN THE CIRCUIT COURT OF TENNESSEE
           FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
_____________________________________________________________________________

TALOA CHANDLER                      )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )           Docket No.: CT-5273-20
                                    )                       Div. IX
KROGER LIMITED PARTNERSHIP          )
THE KROGER CO.                      )
                                    )           JURY DEMANDED
      Defendants.                   )
______________________________________________________________________________

                  NOTICE OF FILING NOTICE OF REMOVAL
______________________________________________________________________________

       PLEASE TAKE NOTICE that Defendants, Kroger Limited Partnership I and The

Kroger Company (hereinafter collectively “Kroger” or “Defendants”), by and through its

counsel, hereby gives notice to the Circuit Court for Shelby County, Tennessee, and to Ethan D.

Standifer that the Defendants have filed a Notice of Removal with the United States District

Court for the Western District of Tennessee, and that this case has been removed to that court. A

copy of the Notice of Removal is attached hereto.

                                            LEWIS, THOMASON, KING, KRIEG
                                             & WALDROP, P.C.

                                            By: s/Christopher L. Vescovo
                                            CHRISTOPHER L. VESCOVO (14516)
                                            LAURA L. DEAKINS (30131)
                                            Attorneys for Defendants, Kroger Limited
                                            Partnership I and The Kroger Company
                                            40 South Main Street, Suite 2900
                                            Memphis, TN 38103
                                            (901) 525-8721
                                            cvescovo@lewisthomason.com
                                            ldeakins@lewisthomason.com
 Case 2:21-cv-02039-cgc Document 1-2 Filed 01/15/21 Page 32 of 32                 PageID 38




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of January, 2021, a copy of the foregoing pleading
has been delivered to all parties at interest in this cause via electronic mail, ECF, and/or by
placing a copy of same in the United States mail, postage prepaid, in a properly addressed
envelope, or by delivering same to each party or party’s attorney as follows:

                              Ethan D. Sandifer (TN 35310)
                              5978 Knight Arnold Road, Suite 400
                              Memphis, TN 38115
                              Phone: (901) 529-1111
                              Fax: (901) 529-1017
                              Attorney for Plaintiff


                                                   s/Christopher L. Vescovo

10094869




                                              2
